Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 11, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  125250(60)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 125250
  v                                                                 COA: 242050
                                                                    Oakland CC: 01-177534-FC
  NICHOLAS JAMES JACKSON,
             Defendant-Appellee/ant.
  _________________________________

                 On order of the Chief Justice, the motion by Wayne County Prosecutor for
  leave to participate in oral argument as amicus curiae is considered, and it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 11, 2005                    _________________________________________
        cc101105                                                               Clerk